Rao, Chief Judge:
The merchandise covered by the instant protest consists of certain imported men’s knit wool sweaters, which were assessed with duty at the rate of 42.5 per centum ad valorem, pursuant to the provisions of item 380.03 of the Tariff Schedules of the United States, as other men’s or boys’ wearing apparel, ornamented.
It is claimed in said protest, or by amendment thereto, that said merchandise is properly dutiable at the rate of 31.5 cents per pound, plus 20 per centum ad valorem, pursuant to the provisions of item 380.60 of said tariff schedules, as other men’s or boys’ wearing apparel, not ornamented, of wool knit, valued over $5 per pound.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed RR by Import Specialist Rodney Ralston on the invoices covered by the above-named protest, which were classified under Item 380.03 of the Tariff Schedules of the United States with duty at 42%% ad valorem, consist of men’s knit wool sweaters valued at over $5.00 per pound, which are not “ornamented” 'as that term is defined in Pleadnote 3(a) of Schedule 3 of said Tariff Schedules.
The above protest is limited to the claim for classification under Item 380.60 of said Tariff Schedules.
The above protest is submitted for decision upon this stipulation.
Upon the agreed facts, we hold the merchandise here in question, identified by invoice items marked and initialed as aforesaid, to be dutiable at the rate of 37.5 cents per pound plus 20 per centum ad valorem, as non-ornamented men’s or boys’ wearing apparel, under *481item 380.60 of said tariff schedules. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.